On the 20th day of November, 1935, the court entered its order refusing to vacate an order confirming sale. The appeal is from that order and is by transcript of the record.
A motion to dismiss has been filed in which it is pointed out that there is no sufficient certificate to the record presented to this court. Without deciding whether or not such order can be presented to this court on a transcript, it appears that the appeal must be dismissed for the reason assigned. See Wade v. Mitchell, 14 Okla. 168, 79 P. 95; Walcher v. Stone,15 Okla. 130, 79 P. 771.
The appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and BUSBY, WELCH, PHELPS, CORN, and GIBSON, JJ., concur. RILEY and HURST, JJ., absent.